Name: 87/488/EEC: Council Decision of 22 September 1987 supplementing and amending Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  financial institutions and credit;  environmental policy;  EU finance
 Date Published: 1987-10-03

 Avis juridique important|31987D048887/488/EEC: Council Decision of 22 September 1987 supplementing and amending Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever Official Journal L 280 , 03/10/1987 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 24 P. 0156 Swedish special edition: Chapter 3 Volume 24 P. 0156 *****COUNCIL DECISION of 22 September 1987 supplementing and amending Decision 80/1096/EEC introducing Community financial measures for the eradication of classical swine fever (87/488/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/230/EEC of 7 April 1987 amending Directive 80/1095/EEC and Decisions 80/1096/EEC and 82/18/EEC with regard to the duration and the financial means of measures for the eradication of classical swine fever (1), and in particular Article 2 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Council Decision 80/1096/EEC of 11 November 1980 introducing financial measures for the eraducation of classical swine fever (5) provides that the period for carrying out the common measures is six years; Whereas, pursuant to Article 2 of Decision 87/230/EEC, the Council is to decide in particular on the necessary measures which must be implemented by the Member States in order to achieve the eradication of classical swine fever in the Community; whereas such measures are likely to have repercussions on the entire set of Community regulations adopted to date with regard to animal health policy problems in the trade of animals and meat; whereas in order to guarantee the effectiveness of these measures, the provisions of these regulations shoul be amended as appropriate; Whereas, because of a serious outbreak of classical swine fever in their territory during the period covered by Decision 80/1096/EEC, certain Member States have experienced difficulties in completing their eradication programme; Whereas the disease has, thanks to the measures adopted to combat it, in particular the setting-up of vaccination areas, been brought under control; whereas, therefore, the Member States concerned could continue to implement the control measures with a view to making the territories in question free from classical swine fever, and whereas a further four-year period is therefore required; Whereas it is necessary to take into account the measures applied by certain Member States, in particular the reintroduction of systematic vaccination; Whereas the establishment and maintenance of officially swine fever-free or swine fever-free Member States or parts of Member States will contribute to free movement of live pigs and pigmeat as well as to improvements in the productivity of the breeding herds and, as a result, to the income of those working in this sector; Whereas the Community must be in a position to ascertain that the provisions adopted by the Member States for the implementation of measures which are partly financed by the Community effectively contribute to the attainment of the objectives which have been set; whereas provision should therefore be made for a procedure establishing close cooperation between the Member States and the Commission and regular on-the-spot checks designed to make sure that the programmes are being implemented, HAS ADOPTED THIS REGULATION: Article 1 Decision 80/1096/EEC is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 2 1. The period during which the Community shall contribute to the measures referred to in Article 1 shall be six years for the initial measures and four years for the supplementary measures. 2. The estimated amount of aid to be charged to the chapter of the Community budget covering expenditure in the agricultural sector is 30 million ECU for the period covered by the initial measures and 12 million ECU for Spain and Portugal and 35 million ECU for the period covered by the supplementary measures.' 2. In Article 3 (2), '(1)' is added after 'referred to in Article 5.' 3. The following paragraph is added to Article 3: '2a. The Community shall reimburse the Member States under the supplementary measures referred to in Article 2 (1): (a) up to 50 % of the cost incurred in respect of compensation to owners for the slaughter and destruction of pigs in areas of the territory of the Member States where an outbreak of the disease has been recorded; (b) up to 50 % of the cost incurred in respect of compensation to owners for the slaughter and destruction of pigs in connection with systematic serological screening campaigns carried out with a view to implementing the new plan referred to in Article 5 (1) (a); (c) up to 0,125 ECU per dose of vaccine used in the event of emergency vaccination: - in a Member State recognized as being officially free from classical swine fever in accordance with Article 7 (1) of Directive 80/1095/EEC, - in a region recognized as being officially free from classical swine fever in accordance with Article 7 (2) of Directive 80/1095/EEC, - in a Member State where systematic vaccination has been prohibited for at least three months, - in any part of the territory of a Member State where systematic vaccination has been prohibited for at least three months. Reimbursement shall in all cases apply only in respect of vaccination performed during a one-year period after the beginning of vaccination operations in the part of the territory concerned; (d) up to 0,125 ECU per dose of vaccine used in the event of vaccination performed in certain specified regions pursuant to the new plan referred to in Article 5 (1) (a), it being understood that such reimbursement will be limited to the first two years of application of the plan; (e) up to 1 ECU per sample examined in a laboratory in connection with screening tests for classical swine fever carried out with a view to determining holdings or regions which are officially swine-fever free, or tests carried out with a view to ascertaining the persistence of the swine-fever virus in holdings or regions in which vaccination against swine fever is performed, or tests carried out in order to diagnose the disease.' 4. In Article 3 (3), 'paragraph 2 shall also apply' is replaced by 'paragraphs 2 and 3 shall also apply'. 5. The following paragraph is inserted in Article 5: '1 (a) Under the supplementary measures, Member States shall forward to the Commission the new plan provided for in Article 3a of Directive 80/1095/EEC before the date of implementation of the plan and not later than three months before the expiry of their initial plans. However, that time limit shall not be applied to a Member State which has been officially free from classical swine fever but which, as a result of an outbreak of the disease and the latter's persistence, lost that status during the period for carrying out the measures provided for in Article 2 (1).' 6. In Article 5 (2), 'under Article 3 (2) or (3)' is replaced by 'under Article 3 (2), 2a or 3'. 7. In the first sentence of Article 5 (3), 'paragraphs 1 and 2' is replaced by 'paragraphs 1, 1a and 2'. 8. Article 8 is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 September 1987. For the Council The President L. TOERNAES (1) OJ No L 99, 11. 4. 1987, p. 16. (2) OJ No C 295, 21. 11. 1986, p. 5. (3) OJ No C 76, 23. 3. 1987, p. 169. (4) OJ No C 83, 30. 3. 1987, p. 3. (5) OJ No L 325, 1. 12. 1980, p. 5.